TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00424-CV


Texas Department of Public Safety, Appellant

v.

Jenny Lee Kelso, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 03-0088-CC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Texas Department of Public Safety and appellee Jenny Lee Kelso have
filed a joint motion for entry of an agreed order.  By their motion, the parties inform this Court that
they have agreed to an order reversing the county court at law's judgment and affirming the
administrative decision.  They thus ask this Court to effectuate their agreement.  Accordingly, we
grant the parties' agreed motion, reverse the county court's judgment without regard to the merits,
and render judgment affirming the administrative decision.  See Tex. R. App. P. 42.1(a)(2)(A).


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Reversed and Rendered on Joint Motion
Filed:   August 29, 2003